WiNslow, J.
Two contentions are made by the defendant, viz.: (1) that the letters received in evidence were immaterial and not sufficiently identified as in the handwriting of the defendant, and (2) that the verdict is not sustained by the evidence.
1. The letters were quite long, and it is not deemed necessary to quote them here. They purport to have been written, one in April and one in May, after the alleged crime was committed, and when the defendant was in jail awaiting trial. They are addressed “Dear Friend,” are signed with the initials E. M., and purport to be written from a place of confinement by one awaiting trial. They are couched in terms of great affection, and are such as could not properly be written to a married woman by any man not her husband. They refer to the good times they have had together, to the fact that the -writer will probably have to go over the road for a term, and urge the recipient not to go back on him, but stand *168by him, and get a divorce, and they will live together happily after his term is out. They contained much besides what is here stated; but it is not deemed necessary to state more in order to show that they were entirely sufficient to indicate an improper intimacy between the writer and the recipient. • The proof that they were written by- defendant consisted of evidence by Olson that he had seen defendant write a little, and that he thought the letters were in defendant’s handwriting ; also of evidence of one Kommers, a bant cashier accustomed to examine handwriting to ascertain its genuineness, •who, after examining an admittedly genuine signature of the defendant, and comparing it with the letters and the initials appended thereto, testified that in his opinion the same person wrote them all. It would certainly have been desirable to have had more abundant proof that the letters were in defendant’s handwriting, but we think the proof submitted was sufficient to warrant a ruling admitting them in evidence. After they were admitted, it was still a question for the jury whether they were genuine, and doubtless the court would have so instructed the jury had he been requested to do so; but no request of that kind was made. Hence we conclude there was no error committed in receiving the letters in evidence.
2. The contention that the evidence is insufficient to sustain the verdict cannot be sustained. Adultery is rarely proven by direct evidence. If the adulterous disposition be shown to exist between the parties, and they be shown to have been together in equivocal circumstances, such as would lead the guarded discretion of a reasonable and just man under the circumstances to the conclusion of guilt beyond a reasonable doubt, it is sufficient. 2 Greenl. Ev. § § 40, 41; Baker v. U. S. 1 Pin. 641. The circumstances shown here, in our judgment, were sufficient to comply with this rule and justify the verdict which the jury rendered.
By the Court.- — Judgment affirmed.